

LOAN GUARANTY AGREEMENT


FOR VALUABLE CONSIDERATION, and to induce Louise H. Rogers, a resident of the
State of Texas (“Rogers”), to enter into the Amended and Restated Promissory
Note dated July 7, 2009, in the principal amount of Six Million and No/100
Dollars ($6,000,000.00) in favor of Nevada Gold & Casinos, Inc., a Nevada
corporation (“NGC”), Gold Mountain Development, L.L.C., a Colorado limited
liability company (“GMD”), CGC Holdings, L.L.C., a Nevada limited liability
company (“CGC”), Colorado Grande Enterprises, Inc., a Colorado corporation
(“CGE”), NG Washington, L.L.C., a Washington state limited liability company
(“NGW”), and Nevada Gold BVR, L.L.C., a Nevada limited liability company
(“NGBVR”), and Rogers all enter into this Loan Guaranty Agreement (the
“Guaranty”) as follows:


1.                      GMD, CGC, CGE, NGW, and NGBVR are collectively referred
to in this Guaranty as the “NGC Guarantors.”


2.                      The terms “Obligation” and “Obligations” are used
interchangeably throughout this Guaranty in their broadest and most
comprehensive sense and shall include, but are not limited to, payment of all
amounts payable by NGC to Rogers and performance of all covenants to be
performed by NGC in connection with that certain Amended and Restated Promissory
Note (the “July 2009 Note) and that certain July 2009 Amended and Restated
Security Agreement (the “July 2009 ARSA”) both executed by NGC in favor of
Rogers and both dated July 7, 2009 (collectively referred to as the “July 2009
Loan Documents”), and any and all subsequent modifications, amendments,
extensions, renewals, accommodations, or substitutions of the July 2009 Loan
Documents.  The July 2009 Loan Documents are incorporated by reference in this
Guaranty for all purposes as if fully set forth at length, and any and all
definitions and provisions of the July 2009 Loan Documents shall apply to this
Guaranty, including but not limited to the definition of the terms “Obligation”
and “Obligations.”


3.                      The NGC Guarantors all, jointly and severally,
irrevocably and unconditionally guarantee and warrant to Rogers, as long as this
Guaranty is in effect, the full and faithful payment by NGC of each and every
Obligation.  The terms and conditions of each and every instrument evidencing
the Obligations are incorporated in this Guaranty by reference and shall be
binding upon the NGC Guarantors, jointly and severally, to the same extent as
they are binding on NGC.  The NGC Guarantors all, jointly and severally,
irrevocably and unconditionally promise and guarantee to pay to Rogers the
entire principal amount borrowed under the July 2009 Loan Documents and all
accrued, unpaid interest and other sums due under the July 2009 Loan Documents,
including but not limited to attorney’s fees, expenses, and court costs incurred
by Rogers in collection efforts under the July 2009 Loan Documents and this
Guaranty, without notice or demand, immediately upon any acceleration of the
July 2009 Note, regardless of whether Rogers will have a right of recovery under
the July 2009 Loan Documents against NGC following any acceleration.  This
Guaranty shall remain in full force and effect until all the Obligations have
been fully paid and satisfied.


4.                      The Obligations may be amended, modified, or waived,
further agreements may be entered into, and further credit may be granted from
time to time at the request of NGC and without further authorization from or
notice to any of the NGC Guarantors, all of which are expressly waived by the
NGC Guarantors.  None of these actions shall terminate, release, reduce,
diminish, or in any way affect any of the obligations of any of the NGC
Guarantors under this Guaranty or give any of the NGC Guarantors any recourse or
defense against Rogers.  Rogers need not inquire into the power of NGC or the
authority of its officers, partners, members, or agents acting or purporting to
act on its behalf.  Any amendments granted to NGC shall be deemed to have been
granted also at the request of the NGC Guarantors and in consideration of and in
reliance upon this Guaranty.


5.                      Rogers may alter, compromise, accelerate, extend, or
change the time or manner for the payment of any Obligation guaranteed by this
Guaranty; accept any additional indebtedness from NGC; add interest to the
Credit Facility and increase or reduce the rate of interest; release NGC by a
deed or other transfer or assignment in lieu of foreclosure; or otherwise as to
all or any portion of the Obligations guaranteed waive any default by NGC; fail
to assert any rights against NGC; grant to NGC any other indulgence or
concession with respect to all or any part of any of the Obligations; release,
substitute, or add any one or more guarantors or endorsers; accept additional or
substituted security; or release or subordinate any security; and may generally
deal with NGC, any guarantor, endorser, or any other person, any indebtedness of
NGC to Rogers, or any security for the indebtedness, as Rogers sees fit.  None
of these actions and no change, impairment, or suspension of any right or remedy
of Rogers shall terminate, release, reduce, diminish, or in any way affect any
of the obligations of any of the NGC Guarantors under this Guaranty or give any
of them or any other guarantor any recourse or defense against Rogers.


6.                      This is a Guaranty of payment and performance under the
July 2009 Loan Documents and this Guaranty and not of collection, and the NGC
Guarantors, and all other guarantors, if any, waive and agree not to assert or
take advantage of:

 
Page 1 of 5

--------------------------------------------------------------------------------

 


a.                      the defense of the statute of limitations in any action
under this Guaranty or for the collection of any indebtedness or the performance
of any Obligation guaranteed in this Guaranty;


b.                      any defense that may arise by reason of the incapacity,
lack of authority, death or disability of, or revocation of this Guaranty by NGC
or any other person or person, or the failure of Rogers to file or enforce a
claim against the estate (either in administration, bankruptcy, or any other
proceeding) of NGC or any other person or persons;


c.                      demand, presentment, protest, and notice of any kind
including, but not limited to notice under the laws of the State of Texas and
notice of the existence, creation, or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of NGC or
any other person, in connection with any Obligation or evidence of indebtedness
held by Rogers as collateral or in connection with any Obligation guaranteed by
this Guaranty;
d.                      except as may be provided for in this Guaranty, any
defense based upon an election of remedies by Rogers, including without
limitation an election to proceed by non-judicial rather than judicial
foreclosure, which destroys or otherwise impairs the subrogation rights of any
of the NGC Guarantors or any endorser of the July 2009 Loan documents to proceed
against NGC for reimbursement, or both; and


e.                      any duty on the part of Rogers to disclose to any of the
NGC Guarantors any facts she may now or subsequently learn about NGC, regardless
of whether Rogers has reason to believe that the facts materially increase the
risk beyond that which the NGC Guarantors intend to assume, or has reason to
believe that the facts are unknown to any of the NGC Guarantors, or has a
reasonable opportunity to communicate the facts to any of the NGC
Guarantors.  The NGC Guarantors all understand and agree that they are fully
responsible for being informed and keeping themselves informed of the financial
condition of NGC and of all circumstances bearing on the risk of payment of any
Obligations guaranteed by this Guaranty.


7.                      Notwithstanding any contrary provision of this Guaranty,
until all Obligations have been paid in full, even though the Obligations may be
in excess of the liability of the NGC Guarantors under this Guaranty, the NGC
Guarantors all waive any claims or other rights that they may now have or
subsequently acquire against NGC or any other guarantor of all or any of the
Obligations that arise from the existence or performance of the NGC Guarantors’
obligations under this Guaranty or any other instrument (all of these claims and
rights are referred to as the “NGC Guarantors’ Conditional Rights”), including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, or indemnification, or any benefit of, right to participate in or
right or enforce any claim that Rogers now has or subsequently acquires,
regardless of whether the claim, remedy, benefit or right arises in equity,
under contract, statute or common law, by any payment made under this Guaranty
or otherwise, including without limitation, the right to take or receive from
NGC, directly or indirectly, in cash or other property or by setoff or in any
other manner, payment or security on account of the claim or other rights.  If,
notwithstanding these provisions, any amount is paid to any guarantor on account
of the NGC Guarantors’ Conditional Rights and the amount is paid to any of the
NGC Guarantors at any time when the Obligations have not been paid or performed
in full, then the amount paid to each of the NGC Guarantors shall be held in
trust by the receiving entity for the benefit of Rogers and shall immediately be
paid to Rogers to be credited and applied upon the Obligations, whether matured
or unmatured, in the order that Rogers, in her sole and absolute discretion,
shall determine.


8.                      The amount of liability of the NGC Guarantors and all
rights, powers, and remedies of Rogers under this Guaranty and under any other
agreements now or at any time subsequently in force between Rogers and any of
the NGC Guarantors, including any other guaranty executed by any of the NGC
Guarantors relating to any indebtedness of NGC to Rogers, shall be cumulative
and not alternative and shall be deemed to include all rights, powers, and
remedies given to Rogers by law.  This Guaranty is in addition to and exclusive
of the guaranty of any other guarantor of any indebtedness of NGC to Rogers.


9.                      The NGC Guarantors shall be jointly and severally liable
for, and they each agree to pay on demand, actual attorneys’ fees and all costs
and other expenses incurred by Rogers in enforcing, collecting, or compromising
any Obligations guaranteed by this Guaranty or in enforcing or collecting upon
this Guaranty against any of the NGC Guarantors, regardless of whether suit is
filed.


10.                      If any one or more provisions of this Guaranty shall be
determined to illegal or unenforceable, all other provisions of this Guaranty
shall nevertheless be effective and enforceable and this Guaranty shall be
interpreted as if the illegal or unenforceable provision was not included.

 
Page 2 of 5

--------------------------------------------------------------------------------

 


11.                      This Guaranty shall inure to the benefit of Rogers and
her successors and assigns, including the assigns of any Obligations guaranteed
by this Guaranty, and binds the officers, shareholders, representatives,
successors, and assigns of the NGC Guarantors.  This Guaranty is assignable by
Rogers with respect to all or any portion of the Obligations, and if and when
this Guaranty is assigned, the NGC Guarantors shall be liable to the assignees
under this Guaranty without in any way affecting the liability of the NGC
Guarantors under this Guaranty regarding any Obligations that may be retained by
Rogers.


12.                      No provision of this Guaranty or right of Rogers under
this Guaranty can be amended, modified, or waived, nor can any of the NGC
Guarantor be released from any of their Obligations under this Guaranty, except
upon the express written consent of Rogers.


13.                      This Guaranty shall be governed and construed in
accordance with laws of the State of Texas.  Venue for any action brought to
enforce this Guaranty shall be and is agreed to be proper in Montgomery County,
Texas.


14.                      The NGC Guarantors represent and warrant and shall be
estopped from denying that this Guaranty is made directly to Rogers and is
independent collateral, separate and distinct from any Obligations.  This
Guaranty is not intended as a guaranty of any of the NGC Guarantors’ own
obligations.


15.                      Any and all notices or communications related in any
way to this Guaranty may be given by certified mail with return receipt
requested, by receipted courier, by overnight delivery service, or by hand
delivery and sent to the persons at the addresses set forth for each party
below, or they may be given by facsimile transmission or by e-mail transmission
if the intended recipient has affirmatively stated that notice may be delivered
by facsimile or e-mail and the intended recipient has provided a valid facsimile
number and/or e-mail address.  Any notice delivered by facsimile or e-mail sent
or for which a return receipt is received at any time before 5:00 p.m. on a
business day shall be deemed to be delivered on that date.  Any facsimile or
e-mail notice not received by 5:00 p.m. on a business day shall be deemed to be
received on the first following business day.  Because all of the NGC Guarantors
have the same key officer, Robert B. Sturges, and the same principal office
address, notice given to Robert B. Sturges at the following address is agreed to
be notice to all of the NGC Guarantors:


Notices to the NGC Guarantors:
 
with a copy sent contemporaneously to:
     
Robert B. Sturges, CEO
 
Ernest E. East, General Counsel
Nevada Gold & Casinos, Inc.
 
Nevada Gold & Casinos, Inc.
50 Briar Hollow Lane, Suite 500W
 
50 Briar Hollow Lane, Suite 500W
Houston, Texas  77027-9304
 
Houston, Texas  77027-9304
Facsimile number:  (713) 621-6919
 
Facsimile number:  (713) 621-6919
E-mail:  RSturges@NevadaGold.com
 
E-mail: EEast@NevadaGold.com
Notice may be delivered by facsimile or
 
Notice may be delivered by facsimile or
e-mail with proof of receipt.
 
e-mail with proof of receipt.
     
Notices to Rogers:
         
Mrs. Louise H. Rogers
   
2512 Alta Mira
   
Tyler, Texas  75701-7301
   



with copies sent contemporaneously to:
         
Sharon E. Conway                and
 
W. Michael Robertson
Attorney at Law
 
8431 Katy Freeway, Suite 200
2441 High Timbers, Suite 410
 
Houston, Texas  77024-1999
The Woodlands, Texas  77380-1052
 
Facsimile number:  (713) 624-4001
Facsimile number:  (281) 754-4685
 
Notice may be delivered by facsimile
E-mail address:  SConway@SConwayLaw.com
 
with proof of receipt.
Notice may be delivered by facsimile or
   
e-mail with proof of receipt.
   


 
Page 3 of 5

--------------------------------------------------------------------------------

 


Executed as of July 7, 2009.


Guarantors:


Gold Mountain Development, L.L.C.
CGC Holdings, L.L.C.
       
By:
/s/ Robert B. Sturges
By:
/s/ Robert B. Sturges
 
Robert B. Sturges, Manager
 
Robert B. Sturges, Manager
         
Date of Signature:  7-7-09
 
Date of Signature:  7-7-09


 
Page 4 of 5

--------------------------------------------------------------------------------

 

Other Guarantors, continued:


Colorado Grande Enterprises, Inc.
Nevada Gold BVR, L.L.C.
       
By:
/s/ Robert B. Sturges
By:
/s/ Robert B. Sturges
 
Robert B. Sturges, President
 
Robert B. Sturges, Manager
         
Date of Signature: 7-7-09  
 
Date of Signature: 7-7-09
       
NG Washington, L.L.C.
           
By:
/s/ Robert B. Sturges
     
Robert B. Sturges, Manager
             
Date of Signature: 7-7-09
   


 
Page 5 of 5

--------------------------------------------------------------------------------

 
